Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-25-19 have been accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light modulation unit, driving unit, object detecting unit in claims 1, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Misaki et al. (US 5,005,010) discloses (Fig. 1, 3, and 4) a projection display device comprising:
a light modulation unit (3) that spatially modulates (3 is a liquid crystal display, and the examiner takes official notice that LCDs display images by “modulating” light by adjusting the angle of liquid crystals), light emitted by a light source (light source 2, discussed in column 1, lines 20-30);
a housing (5) that accommodates the light modulation unit (3 is part of the projector 5, see column 1, lines 20-30);
a projection optical system (lens 4) that is accommodated in the housing (seen in Fig. 1, 4 is inside of 5) and projects the light (from 2) that has been spatially modulated (by 3, as discussed above) onto a projection surface (7) of a vehicle through an opening portion (“aperture” 1a) of the housing (the light from the light source 2 passes through and is modulated by LCD 3, and then projected onto the windshield 7 through lens 4 and a hole in the top of 5, see column 1, lines 20-30);
a cover (11) that closes the opening portion (“aperture 1a is covered by a transparent cover 11” as discussed in column 1, lines 34 and 35);
a protection member (12) that is movable (compare Fig. 4a and 4b which shows 12 opening and closing) and is for protecting the cover (“protect the indication device such as the liquid crystal display” as discussed in column 4, lines 34-35, and while the cover is not mentioned specifically as a target of protection, because 12 is used for protection in general, and is above the cover 11, the cover 11 will also be protected when 12 is closed);
a driving unit (14) that drives the protection member (“12a are actuated by drive means 14” as discussed in column 3, lines 64-65); and
a detecting unit (16),
wherein the driving unit moves the protection member to a position above the cover and causes the protection member to cover the cover (as seen in Fig. 4b, 12 has been closed and covers 11) when the detecting unit detects external light (when light enters during operation, visors 12 are closed to protect the display, see column 4, lines 23-38), and the driving unit leaves the protection member retracted from the position above the cover to expose the cover (as seen in Fig. 4a, 12 has been opened to expose 11) when the object detecting unit does not detect external light (although the visors 12 are closed in response to the external light as discussed above, during normal operation they are open, as discussed in column 3, lines 57-60, see Fig. 4a).
	However, while it is common for LCD displays to output images “in accordance with image data that is input,” Misaki fails to teach or suggest specifically wherein the indicator images are from image data, and also fails to teach or suggest wherein the detecting unit is “an object detecting unit that detects an object approaching a front surface of the cover.”

Brandt et al. (US 2017/0153451) discloses (Fig. 1) a projection display device comprising:
a light modulation unit (14) that spatially modulates (14 is an LCD screen, see [0036]), in accordance with image data that is input (the displayed information is based on input data such as “current speed, permitted maximum speed, rotation speed, navigation instructions and suchlike” as discussed in [0010]), light emitted by a light source (“at least one LED for generating the light beam” as discussed in [0013]);
a housing (4) that accommodates the light modulation unit (as seen in Fig. 1c, 14 is inside 4);
a projection optical system (18) that is accommodated in the housing (as seen in Fig. 1c, 18 is inside 4) and projects the light that has been spatially modulated onto a projection surface of a vehicle (projected onto 22, which is “a windscreen 22 of the motor vehicle”) through an opening portion of the housing (the opening on the top of housing 4 seen best in Fig. 1d);
a protection member (6 and 8) that is movable (shown closed in Fig. 1a and 1b, and open in Fig. 1d) and is for protection (“reduces a contamination of the image-generating elements” as discussed in [0011]).
Therefore, the combination of Misaki and Brandt would teach wherein the protection member “is for protecting the cover” (Brandt)

	Kuntze et al. (US 2015/0309206) discloses (Fig. 1 and 6) a projection display device comprising:
an opening portion (18) in a vehicle (eg. in a dashboard, as discussed in [0060]); and
an object detecting unit (1) that detects an object approaching the opening (detecting “if such an object lies in the detection region 2” as discussed in [0045]).
However, Kuntze is not directed specifically to display devices, and does not teach a cover or protection member.

	Kasuya (US 2007/0014547) discloses a protection member (lens cover 32) that is controlled to close to protect a lens in response to a sensor signal from a detecting unit (based on a signal from detecting unit 13, “CPU 14 detects that the device is in the drop state and… CPU 14 instructs a motor driver 34 to actuate the motor 33 and close the lens cover 32,” see [0080]) to prevent damage (see [0009]).
However, Kasuya only teaches an acceleration detecting unit, and not an object detecting unit.

Therefore, each of the currently cited references of record fails to teach or suggest wherein the driving unit moves the protection member to a position above the cover and causes the protection member to cover the cover “when the object detecting unit detects an object,” and the driving unit leaves the protection member retracted from the position above the cover to expose the cover “when the object detecting unit does not detect an object” when combined with each of the other currently cited claim limitations.

Claim 13 is directed towards a method instead of a projection display device, but otherwise recites limitations substantially identical to those of claim 1, and so is allowable for the same reasons.

Claim 20 is directed towards a non-transitory computer readable recording medium storing an operation program instead of a projection display device, but otherwise recites limitations substantially identical to those of claim 1, and so is allowable for the same reasons.

Claims 2-12 and 14-19 are dependent upon claims 1 and 13, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691